Citation Nr: 0713130	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-36 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating disability rating 
in excess of 50 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to service 
connection for PTSD and assigned an initial noncompensable 
(0%) disability rating.  Subsequently, a January 2006 rating 
decision granted an increased disability rating of 50 percent 
for the veteran's service-connected PTSD, effective back to 
the original date of service connection.   

In December 2006, a hearing was held before Mark W. 
Greenstreet who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.


FINDING OF FACT

The veteran's service-connected PTSD manifested by:  brief 
periods of depressed mood; insomnia; nightmares; intrusive 
thoughts of war experiences; hypervigilance; and, a Global 
Assessment of Functioning Scale (GAF) score of 60.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. Part 4, including §§ 4.7, 4.130 and 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in October 2003 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in May 2004, and the case was 
readjudicated in the Statement of the Case dated September 
2004d.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 
No. 02-1814 (U.S. Vet. App. September 22, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The 
veteran's service medical records and VA medical treatment 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; and, 
VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the veteran's claim for an increased 
disability rating for his service-connected PTSD.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's appeal for an increased disability rating is 
from the initial rating decision that granted service 
connection for PTSD.  Thus, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD is rated at a 50 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 50 percent for the 
veteran's service-connected PTSD.  

In November 2003 a VA psychiatric examination of the veteran 
was conducted.  The veteran reported that he retired in July 
2003 after serving as Corrections Officer for over 27 years.  
Further, he indicated that he did not have any history of 
psychiatric treatment on either an inpatient or outpatient 
basis, nor did he indicate that he was prescribed any 
psychotropic medication.  He reported having occasional 
difficulty falling asleep, as well as having thoughts about 
his service in Vietnam along with claimed "flashbacks" and 
nightmares approximately three to four times a month.  He 
also reported occasionally feeling anxious and irritable, but 
not feeling depressed.  Objective mental status examination 
revealed some anxiety, especially when discussing his Vietnam 
war experiences.  However, he was free from psychotic 
symptoms, with appropriate affect, and fair memory.  He was 
alert and oriented; judgment and insight were adequate.  The 
diagnosis was PTSD with chronic anxiety.  The examiner noted 
that the PTSD symptoms of "poor control of anger might have 
affected the patient's job prior to retirement. . . . 
however, patient was able to function well on his job for 27 
years."  A Global Assessment of Function (GAF) scale score 
of 70 was assigned.  The Global Assessment of Function (GAF) 
which is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION, American Psychiatric 
Association (1994) (DSM-IV).  A GAF score of 70 is reflective 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupation, or school 
functioning, (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

In July 2005, the most recent VA examination of the veteran 
was conducted.  The veteran reported having occasional 
difficulty sleeping with night sweats and nightmares along 
with some intrusive thoughts about his Vietnam service.  The 
examiner noted that the veteran worked as a Corrections 
Officer from 1976 to 2003 and that during this time he earned 
a Master's Degree in Criminal Justice in 1981.  The veteran 
indicated occasional problems with being easily angered on 
the job, but otherwise maintaining satisfactory work 
relationships with no problems with tardiness or absenteeism.  
The veteran further stated that he had "no interest in 
getting another job at this time because he wants to enjoy 
his retirement."  The veteran also reported smoking 
marijuana three times a week and using cocaine intranasally 
with the last time being two days before the examination.  He 
also reported drinking liquor and beer on a daily basis.  
There is no history of substance abuse treatment, psychiatric 
hospitalization, being prescribed psychotropic medication, or 
of any outpatient psychiatric treatment.  He reported having 
never been married, but having three children with whom he 
had adequate relationships.  He indicated having no friends, 
but no difficulty relating to neighbors or the general 
public.  Objective mental status examination revealed 
guarding with a tense and suspicious mood early in the 
examination, which subsided with the veteran becoming relaxed 
and cooperative.  He did become distressed when discussing 
his Vietnam war experiences, but he recovered well.  He was 
alert and oriented with good concentration and memory.  No 
psychotic symptoms were noted.  Affect was appropriate, but 
he reported having occasional brief periods of depression.  
He further reported restless sleeping at night with multiple 
awakenings.  The diagnosis was again PTSD.  The examiner 
stated that the PTSD "has impacted his capacity for 
obtaining or maintaining employment minimally, but his 
psychological and social functioning moderately."  A GAF of 
60 was assigned which is reflective of only moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).

With the exception of the two VA examination reports of 
record there is no other evidence of any other diagnosis of, 
or treatment for, PTSD.  The veteran has never sought 
treatment for the disability, and there is no evidence that 
treatment is even warranted.  There is also no evidence that 
the PTSD has ever impacted the veteran's occupational 
functioning.  The evidence of record clearly reveals that the 
veteran was a Corrections Officer for 27 years and even 
earned an advanced degree in the field.  He retired and is 
simply not interested in working.  Rather, he is interested 
in enjoying his retirement which appears to involve the 
recreational use of alcohol, marijuana, and cocaine.  
Although he has few friends, he functions by living alone and 
interacting appropriately with neighbors and the public in 
general.  There is no evidence of any serious psychiatric 
symptoms contemplated by the rating criteria warranting 
disability rating in excess of 50 percent for PTSD.  
Accordingly, a disability rating in excess of 50 percent for 
the veteran's service-connected PTSD must be denied.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection 
for a low back disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied. 



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


